SECOND DIVISION
                               MILLER, P. J.,
                        RICKMAN, P. J., and REESE, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                      June 8, 2021



In the Court of Appeals of Georgia
 A19A0848. CLOUTHIER v. THE MEDICAL CENTER OF
     CENTRAL GEORGIA, INC.

      MILLER, Presiding Judge.

      In Clouthier v. The Med. Center of Central Ga., Inc., 351 Ga. App. 883 (833

SE2d 584) (2019), we reversed the trial court’s dismissal of Francis Clouthier’s

complaint against the Medical Center of Central Georgia, Inc. The Supreme Court of

Georgia subsequently vacated our decision and remanded the case for reconsideration

in light of Bowden v. The Med. Center, Inc., 309 Ga. 188, 202 (II) (2) (b) (845 SE2d

555) (2020). See The Med. Center of Central Ga., Inc. v. Clouthier, Case No.

S19C0326 (decided August 10, 2020).

      The Medical Center of Central Georgia, Inc., has filed a consent motion

requesting that we remand the instant case to the trial court because the parties have
reached an agreement whereby their dispute will be resolved. According to the

motion, Clouthier agrees to this disposition. Given this pending consent motion, the

judgment of the trial court is reversed, and this case is remanded to the trial court for

the parties to effectuate the agreement. See Petty v. Petty, 227 Ga. 521 (1) (181 SE2d

859) (1971) (reversing the trial court’s judgment and remanding for the parties’

“agreement [to] be filed in order to permit the agreed disposition of the case”);

Barnett v. Moss, 98 Ga. App. 581 (106 SE2d 60) (1958) (reversing for the parties “to

carry out [their] compromise agreement”); see also Charter HR, Inc. v. Perry, 320 Ga.

App. 315 (739 SE2d 770) (2013) (reversing where the parties filed a consent motion

to remand to allow them to seek the State Board of Workers’ Compensation’s

approval of a settlement agreement).

      Judgment reversed and case remanded. Rickman, P.J., and Reese, J., concur.




                                           2